J-S92010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

MARKEL JOVAN HALL,

                            Appellant                        No. 326 WDA 2016


           Appeal from the Judgment of Sentence February 3, 2016
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0000864-2015


BEFORE: SHOGAN, MOULTON, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY SHOGAN, J.:                          FILED DECEMBER 22, 2016

       Mark Jovan Hall (“Appellant”) appeals pro se the judgment of sentence

imposed after a jury convicted him of criminal conspiracy, robbery, burglary,

theft by unlawful taking or disposition, receiving stolen property, simple

assault, and criminal trespass.          The trial court concluded that Appellant’s

issues were waived because he did not file a court-ordered statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).                Appellant

alleges that he did not receive notice of the Rule 1925 order.

       It is well established that failure to file a Rule 1925(b) statement when

ordered to do so by a trial court will result in waiver of all issues on appeal.

Commonwealth v.             Hill,   16   A.3d   484,   494   (Pa.   2011);   Pa.R.A.P.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S92010-16


1925(b)(4)(vii). Before waiver will be found, however, the trial court must

have satisfied four requirements:

             First, the trial court must issue a Rule 1925(b) order
      directing an Appellant to file a response within [21] days of the
      order. Second, the Rule 1925(b) order must be filed with the
      prothonotary. Third, the prothonotary must docket the Rule
      1925(b) order and record in the docket the date it was made.
      Fourth, the prothonotary shall give written notice of the entry of
      the order to each party’s attorney of record, and it shall be
      recorded in the docket the giving of notice. See Pa. R.C.P. 236.
      If any of the procedural steps set forth above are not
      complied with, Appellant’s failure to act in accordance
      with Rule 1925(b) will not result in a waiver of the issues
      sought to be reviewed on appeal.

Commonwealth v. Hooks, 921 A.2d 1199, 1202 (Pa. Super. 2007)

(emphasis supplied).

      Our review of the record indicates that the trial court met the first

three waiver requirements. However, the docket does not indicate that “the

prothonotary [gave] written notice of the entry of the order to each party’s

attorney of record, and . . . recorded in the docket the giving of

notice.”   Hooks, 921 A.2d at 1202 (emphasis supplied).         Therefore, the

trial court’s finding of waiver was error. Id.

      Accordingly, we remand this matter to the trial court for re-entry and

proper notice of a Rule 1925(b) order. Upon receipt of the notice, Appellant

shall have twenty-one days to file a Pa.R.A.P. 1925(b) statement, and the

trial court shall have thirty days thereafter to comply with Pa.R.A.P. 1925(a).

      Case remanded with instructions. Panel jurisdiction retained.




                                      -2-